          Case 1:19-cr-00898-PGG Document 26 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

               -against-                                             ORDER

 JUAN ALBERTO BRITO,                                             19 Cr. 898 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on December 16, 2019;

               WHEREAS, a transcript of the allocution was made and thereafter transmitted to

the District Court; and

               WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

               It is hereby ORDERED that the defendant’s guilty plea is accepted.

Dated: New York, New York
       May 14, 2020
